        Case 5:20-cv-00046-OLG Document 114 Filed 08/03/21 Page 1 of 1                     FILED
                                                                                       August 04, 2021
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                    WESTERN DISTRICT OF TEXAS

                       IN THE UNITED STATES DISTRICT COURT                                                    JU
                                                                                 BY: ________________________________
                                                                                                         DEPUTY
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JARROD STRINGER, et al.,                        §
                                                §
       Plaintiffs,                              §
                                                §
and                                             §
                                                §
TEXAS DEMOCRATIC PARTY, DCCC,                   §          CIVIL NO. 5:20-CV-00046-OLG
and DSCC,                                       §
                                                §
       Intervenor-Plaintiffs,                   §
                                                §
v.                                              §
                                                §
RUTH HUGHS, in her official capacity as         §
Texas Secretary of State, and STEVEN C.         §
McCRAW, in his official capacity as Director    §
of the Texas Department of Public Safety,       §
                                                §
       Defendants.                              §

                     ORDER GRANTING JOINT MOTION TO DISMISS

       The Court has considered the parties’ Joint Motion to Dismiss this case. After considering

the Motion, the Court concludes that the Motion has merit and should be granted. It is therefore

ordered that the parties’ Joint Motion to Dismiss is GRANTED, and it is ORDERED that all claims

brought by all parties are hereby DISMISSED WITH PREJUDICE.


              3rd
SIGNED this _________ day of August 2021.



                                            _____________________________________
                                            ORLANDO L. GARCIA
                                            CHIEF UNITED STATES DISTRICT JUDGE
